TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00078-CV





Douglas Allison Carmichael, Appellant


v.


Connie Sue Carmichael, Appellee





FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT

NO. 92-04-4748, HONORABLE ERNEST CADENHEAD, JUDGE PRESIDING






PER CURIAM

		Appellant Douglas Allison Carmichael has filed a motion to dismiss this appeal. 
The motion is granted.  Tex. R. App. P. 59(a)(1)(B).
		The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:   June 21, 1995
Do Not Publish